UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 and 10-31 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. AC Alternatives Equity Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. AC Alternatives Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. AC Alternatives Market Neutral Value ABB LTD. Ticker: ABBN Security ID: 000375204 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve Allocation of Income and For For Management Dividends of CHF 0.55 per Share from Capital Contribution Reserves 4.2 Approve CHF 394 Million Reduction in For For Management Share Capital and Repayment of CHF 0. 17 per Share 5 Amend Articles to Reflect Changes in For For Management Capital If Item 4.2 is Approved 6 Approve Creation of CHF 200 Million For For Management Pool of Capital without Preemptive Rights 7.1 Approve Remuneration of Directors in For For Management the Amount of CHF 4.2 Million 7.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 52 Million 8.1 Reelect Roger Agnelli as Director For For Management 8.2 Reelect Matti Alahuhta as Director For For Management 8.3 Elect David Constable as Director For For Management 8.4 Reelect Louis Hughes as Director For For Management 8.5 Reelect Michel de Rosen as Director For For Management 8.6 Reelect Jacob Wallenberg as Director For For Management 8.7 Reelect Ying Yeh as Director For For Management 8.8 Elect Peter Voser as Director and For For Management Board Chairman 9.1 Appoint David Constable as Member of For For Management the Compensation Committee 9.2 Appoint Michel de Rosen as Member of For For Management the Compensation Committee 9.3 Appoint Ying Yeh as Member of the For For Management Compensation Committee 10 Designate Hans Zehnder as Independent For For Management Proxy 11 Ratify Ernst & Young AG as Auditors For For Management ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 22, 2015 Meeting Type: Annual Record Date: NOV 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Seifollah (Seifi) For For Management Ghasemi 1c Elect Director David H. Y. Ho For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARCTIC CAT INC. Ticker: ACAT Security ID: 039670104 Meeting Date: AUG 07, 2014 Meeting Type: Annual Record Date: JUN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tony J. Christianson For For Management 1.2 Elect Director D. Christian Koch For For Management 1.3 Elect Director Kenneth J. Roering For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ATMOS ENERGY CORPORATION Ticker: ATO Security ID: 049560105 Meeting Date: FEB 04, 2015 Meeting Type: Annual Record Date: DEC 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Best For For Management 1b Elect Director Kim R. Cocklin For For Management 1c Elect Director Richard W. Douglas For For Management 1d Elect Director Ruben E. Esquivel For For Management 1e Elect Director Richard K. Gordon For For Management 1f Elect Director Robert C. Grable For For Management 1g Elect Director Thomas C. Meredith For For Management 1h Elect Director Nancy K. Quinn For For Management 1i Elect Director Richard A. Sampson For For Management 1j Elect Director Stephen R. Springer For For Management 1k Elect Director Richard Ware II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry D. Brady For For Management 1b Elect Director Gregory D. Brenneman For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Martin S. Craighead For For Management 1e Elect Director William H. Easter, III For For Management 1f Elect Director Lynn L. Elsenhans For For Management 1g Elect Director Anthony G. Fernandes For For Management 1h Elect Director Claire W. Gargalli For For Management 1i Elect Director Pierre H. Jungels For For Management 1j Elect Director James A. Lash For For Management 1k Elect Director J. Larry Nichols For For Management 1l Elect Director James W. Stewart For For Management 1m Elect Director Charles L. Watson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUL 07, 2014 Meeting Type: Annual Record Date: MAY 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warren Eisenberg For For Management 1b Elect Director Leonard Feinstein For For Management 1c Elect Director Steven H. Temares For For Management 1d Elect Director Dean S. Adler For For Management 1e Elect Director Stanley F. Barshay For For Management 1f Elect Director Geraldine T. Elliott For For Management 1g Elect Director Klaus Eppler For For Management 1h Elect Director Patrick R. Gaston For For Management 1i Elect Director Jordan Heller For For Management 1j Elect Director Victoria A. Morrison For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Austen For For Management 1.2 Elect Director Ronald J. Floto For For Management 1.3 Elect Director Timothy M. Manganello For For Management 1.4 Elect Director William L. Mansfield For For Management 1.5 Elect Director Arun Nayar For For Management 1.6 Elect Director Edward N. Perry For For Management 1.7 Elect Director Philip G. Weaver For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Finocchio, Jr. For For Management 1b Elect Director Nancy H. Handel For For Management 1c Elect Director Eddy W. Hartenstein For For Management 1d Elect Director Maria M. Klawe For For Management 1e Elect Director John E. Major For For Management 1f Elect Director Scott A. McGregor For For Management 1g Elect Director William T. Morrow For For Management 1h Elect Director Henry Samueli For For Management 1i Elect Director Robert E. Switz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 19, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Charron For For Management 1.2 Elect Director Bennett Dorrance For For Management 1.3 Elect Director Lawrence C. Karlson For For Management 1.4 Elect Director Randall W. Larrimore For For Management 1.5 Elect Director Marc B. Lautenbach For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CAPITOL FEDERAL FINANCIAL, INC. Ticker: CFFN Security ID: 14057J101 Meeting Date: JAN 27, 2015 Meeting Type: Annual Record Date: DEC 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris J. Huey, II For For Management 1.2 Elect Director Reginald L. Robinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Report on Political Contributions Against Against Shareholder CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 14, 2015 Meeting Type: Annual Record Date: FEB 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Re-elect Jonathon Band as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 3 Re-elect Arnold W. Donald as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Richard J. Glasier as For For Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Debra Kelly-Ennis as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect John Parker as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 7 Re-elect Stuart Subotnick as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Laura Weil as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Randall J. Weisenburger as For For Management Director of Carnival Corporation and as a Director of Carnival plc. 10 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 11 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 12 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2014 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Remuneration Report of For For Management Executive Directors 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorize Share Repurchase Program For For Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 06, 2014 Meeting Type: Annual Record Date: SEP 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Denton For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Victor Luis For For Management 1.5 Elect Director Ivan Menezes For For Management 1.6 Elect Director William Nuti For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CVS HEALTH CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. Bracken For For Management 1b Elect Director C. David Brown, II For For Management 1c Elect Director Alecia A. DeCoudreaux For For Management 1d Elect Director Nancy-Ann M. DeParle For For Management 1e Elect Director David W. Dorman For For Management 1f Elect Director Anne M. Finucane For For Management 1g Elect Director Larry J. Merlo For For Management 1h Elect Director Jean-Pierre Millon For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director William C. Weldon For For Management 1k Elect Director Tony L. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jagjeet S. Bindra For For Management 1.2 Elect Director Vanessa C.L. Chang For For Management 1.3 Elect Director Theodore F. Craver, Jr. For For Management 1.4 Elect Director Richard T. Schlosberg, For For Management III 1.5 Elect Director Linda G. Stuntz For For Management 1.6 Elect Director William P. Sullivan For For Management 1.7 Elect Director Ellen O. Tauscher For For Management 1.8 Elect Director Peter J. Taylor For For Management 1.9 Elect Director Brett White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Claw-back of Payments under Against Against Shareholder Restatements EMC INSURANCE GROUP INC. Ticker: EMCI Security ID: 268664109 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen A. Crane For For Management 1b Elect Director Jonathan R. Fletcher For For Management 1c Elect Director Robert L. Howe For For Management 1d Elect Director Bruce G. Kelley For For Management 1e Elect Director Gretchen R. Tegeler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: NOV 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. F. Golden For For Management 1.2 Elect Director W. R. Johnson For For Management 1.3 Elect Director C. Kendle For For Management 1.4 Elect Director J. S. Turley For For Management 1.5 Elect Director A. A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Report on Sustainability, Including Against Against Shareholder GHG Goals 7 Report on Political Contributions Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 11, 2015 Meeting Type: Annual Record Date: JAN 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter K. Barker For For Management 1b Elect Director Mariann Byerwalter For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Seth H. Waugh For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 23, 2014 Meeting Type: Annual Record Date: JUL 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director R. Kerry Clark For For Management 1c Elect Director Paul Danos For For Management 1d Elect Director Henrietta H. Fore For For Management 1e Elect Director Raymond V. Gilmartin For For Management 1f Elect Director Judith Richards Hope For For Management 1g Elect Director Heidi G. Miller For For Management 1h Elect Director Hilda Ochoa-Brillembourg For For Management 1i Elect Director Steve Odland For For Management 1j Elect Director Kendall J. Powell For For Management 1k Elect Director Michael D. Rose For For Management 1l Elect Director Robert L. Ryan For For Management 1m Elect Director Dorothy A. Terrell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 5 Adopt Policy Removing GMO Ingredients Against Against Shareholder from Products HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. DeRosa For For Management 1b Elect Director Jeffrey H. Donahue For For Management 1c Elect Director Fred S. Klipsch For For Management 1d Elect Director Geoffrey G. Meyers For For Management 1e Elect Director Timothy J. Naughton For For Management 1f Elect Director Sharon M. Oster For For Management 1g Elect Director Judith C. Pelham For For Management 1h Elect Director Sergio D. Rivera For For Management 1i Elect Director R. Scott Trumbull For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEARTLAND EXPRESS, INC. Ticker: HTLD Security ID: 422347104 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Gerdin For For Management 1.2 Elect Director Larry J. Gordon For For Management 1.3 Elect Director Benjamin J. Allen For For Management 1.4 Elect Director Lawrence D. Crouse For For Management 1.5 Elect Director James G. Pratt For For Management 1.6 Elect Director Tahira K. Hira For For Management 2 Ratify KPMG LLP as Auditors For For Management HEICO CORPORATION Ticker: HEI Security ID: 422806208 Meeting Date: MAR 20, 2015 Meeting Type: Annual Record Date: JAN 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas S. Culligan For For Management 1.2 Elect Director Adolfo Henriques For For Management 1.3 Elect Director Samuel L. Higginbottom For For Management 1.4 Elect Director Mark H. Hildebrandt For For Management 1.5 Elect Director Wolfgang Mayrhuber For For Management 1.6 Elect Director Eric A. Mendelson For For Management 1.7 Elect Director Laurans A. Mendelson For For Management 1.8 Elect Director Victor H. Mendelson For For Management 1.9 Elect Director Julie Neitzel For For Management 1.10 Elect Director Alan Schriesheim For For Management 1.11 Elect Director Frank J. Schwitter For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: 438128308 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 22 2.1 Elect Director Ike, Fumihiko For For Management 2.2 Elect Director Ito, Takanobu For For Management 2.3 Elect Director Iwamura, Tetsuo For For Management 2.4 Elect Director Fukuo, Koichi For For Management 2.5 Elect Director Matsumoto, Yoshiyuki For For Management 2.6 Elect Director Yamane, Yoshi For For Management 2.7 Elect Director Hachigo, Takahiro For For Management 2.8 Elect Director Yoshida, Masahiro For For Management 2.9 Elect Director Takeuchi, Kohei For For Management 2.10 Elect Director Kuroyanagi, Nobuo For For Management 2.11 Elect Director Kunii, Hideko For For Management 2.12 Elect Director Aoyama, Shinji For For Management 2.13 Elect Director Kaihara, Noriya For For Management 2.14 Elect Director Igarashi, Masayuki For For Management 3.1 Appoint Statutory Auditor Takaura, For For Management Hideo 3.2 Appoint Statutory Auditor Tamura, For For Management Mayumi IMPERIAL OIL LIMITED Ticker: IMO Security ID: 453038408 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 2.1 Elect Director K.T. (Krystyna) Hoeg For For Management 2.2 Elect Director R.M. (Richard) Kruger For For Management 2.3 Elect Director J.M. (Jack) Mintz For For Management 2.4 Elect Director D.S. (David) Sutherland For For Management 2.5 Elect Director S.D. (Sheelagh) For For Management Whittaker 2.6 Elect Director D.G. (Jerry) Wascom For Withhold Management 2.7 Elect Director V.L. (Victor) Young For For Management INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: FEB 10, 2015 Meeting Type: Special Record Date: JAN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director William D. Perez For For Management 1i Elect Director Charles Prince For For Management 1j Elect Director A. Eugene Washington For For Management 1k Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Policy Regarding Overextended Directors Against Against Shareholder 5 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 6 Require Independent Board Chairman Against Against Shareholder KONINKLIJKE PHILIPS N.V. Ticker: PHIA Security ID: 500472303 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Discuss Remuneration Report None None Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Adopt Financial Statements For For Management 2d Approve Dividends of EUR 0.80 Per Share For For Management 2e Approve Discharge of Management Board For For Management 2f Approve Discharge of Supervisory Board For For Management 3 Approve Seperation of the Lighting For For Management Business from Royal Philips 4a Reelect F.A. Van Houten to Management For For Management Board 4b Reelect R.H. Wirahadiraksa to For For Management Management Board 4c Reelect P.A.J. Nota to Management Board For For Management 5a Reelect J.P. Tai to Supervisory Board For For Management 5b Reelect H. Von Prondzynski to For For Management Supervisory Board 5c Reelect C.J.A Van Lede to Supervisory For For Management Board 5d Elect D.E.I. Pyott to Supervisory Board For For Management 6 Approve Remuneration of Supervisory For For Management Board 7a Ratify Ernest & Young Accountants LLP For For Management as Auditors 7b Amend Articles Re: Change the Term of For For Management Appointment of External Auditors 8a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 8b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Under 8a 9 Authorize Repurchase of Shares For For Management 10 Approve Cancellation of Repurchased For For Management Shares 11 Other Business (Non-Voting) None None Management KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Abelardo E. Bru For For Management 1.1b Elect Director John T. Cahill For For Management 1.1c Elect Director L. Kevin Cox For For Management 1.1d Elect Director Myra M. Hart For For Management 1.1e Elect Director Peter B. Henry For For Management 1.1f Elect Director Jeanne P. Jackson For For Management 1.1g Elect Director Terry J. Lundgren For For Management 1.1h Elect Director Mackey J. McDonald For For Management 1.1i Elect Director John C. Pope For For Management 1.1j Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Risks Associated with Use of Against Against Shareholder Battery Cages in Supply Chain 5 Report on Supply Chain Impact on Against Against Shareholder Deforestation 6 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 7 Report on Sustainability, Including Against Against Shareholder GHG Goals L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Ann E. Dunwoody For For Management 1.1b Elect Director Lewis Kramer For For Management 1.1c Elect Director Robert B. Millard For For Management 1.1d Elect Director Vincent Pagano, Jr. For For Management 1.1e Elect Director H. Hugh Shelton For For Management 1.1f Elect Director Arthur L. Simon For For Management 1.1g Elect Director Michael T. Strianese For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Amend Bylaws to Call Special Meetings Against For Shareholder LENNAR CORPORATION Ticker: LEN Security ID: 526057302 Meeting Date: APR 08, 2015 Meeting Type: Annual Record Date: FEB 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Theron I. 'Tig' Gilliam For For Management 1.4 Elect Director Sherrill W. Hudson For For Management 1.5 Elect Director Sidney Lapidus For For Management 1.6 Elect Director Teri P. McClure For For Management 1.7 Elect Director Stuart A. Miller For For Management 1.8 Elect Director Armando Olivera For For Management 1.9 Elect Director Jeffrey Sonnenfeld For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY TRIPADVISOR HOLDINGS, INC. Ticker: LTRPA Security ID: 531465102 Meeting Date: JUN 02, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For For Management 1.2 Elect Director John C. Malone For For Management 1.3 Elect Director Michael J. Malone For For Management 1.4 Elect Director Chris Mueller For For Management 1.5 Elect Director Larry E. Romrell For For Management 1.6 Elect Director Albert E. Rosenthaler For For Management 1.7 Elect Director J. David Wargo For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Ratify KPMG LLP as Auditors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Oscar Fanjul For For Management 1b Elect Director Daniel S. Glaser For For Management 1c Elect Director H. Edward Hanway For For Management 1d Elect Director Lord Lang of Monkton For For Management 1e Elect Director Elaine La Roche For For Management 1f Elect Director Maria Silvia Bastos For For Management Marques 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Lloyd M. Yates For For Management 1l Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director Stephen J. Easterbrook For For Management 1c Elect Director Robert A. Eckert For For Management 1d Elect Director Margaret (Margo) H. For For Management Georgiadis 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne P. Jackson For For Management 1g Elect Director Richard H. Lenny For For Management 1h Elect Director Walter E. Massey For For Management 1i Elect Director Andrew J. McKenna For For Management 1j Elect Director Sheila A. Penrose For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Roger W. Stone For For Management 1m Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Proxy Access Against For Shareholder 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 8 Educate Public About GMO Benefits Against Against Shareholder 9 Report on Practices to Mitigate Palm Against Against Shareholder Oil Sourcing Impacts METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director Alfred F. Kelly, Jr. For For Management 1.6 Elect Director Edward J. Kelly, III For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2a Reduce Supermajority Vote Requirement For For Management to Amend Certificate of Incorporation 2b Reduce Supermajority Vote Requirement For For Management to Amend Bylaws 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Patrick T. Siewert For For Management 1k Elect Director Ruth J. Simmons For For Management 1l Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging NISOURCE INC. Ticker: NI Security ID: 65473P105 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard A. Abdoo For For Management 2 Elect Director Aristides S. Candris For For Management 3 Elect Director Sigmund L. Cornelius For For Management 4 Elect Director Michael E. Jesanis For For Management 5 Elect Director Marty R. Kittrell For For Management 6 Elect Director W. Lee Nutter For For Management 7 Elect Director Deborah S. Parker For For Management 8 Elect Director Robert C. Skaggs, Jr. For For Management 9 Elect Director Teresa A.Taylor For For Management 10 Elect Director Richard L. Thompson For For Management 11 Elect Director Carolyn Y. Woo For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Deloitte & Touche LLP as For For Management Auditors 14 Provide Right to Call Special Meeting For For Management 15 Approve Decrease in Size of Board For For Management 16 Amend Omnibus Stock Plan For Against Management 17 Amend Qualified Employee Stock For For Management Purchase Plan 18 Report on Political Contributions Against Against Shareholder NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 21, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Linda Walker Bynoe For For Management 1.1b Elect Director Susan Crown For For Management 1.1c Elect Director Dean M. Harrison For For Management 1.1d Elect Director Dipak C. Jain For For Management 1.1e Elect Director Jose Luis Prado For For Management 1.1f Elect Director John W. Rowe For For Management 1.1g Elect Director Martin P. Slark For For Management 1.1h Elect Director David H. B. Smith, Jr. For For Management 1.1i Elect Director Donald Thompson For For Management 1.1j Elect Director Charles A. Tribbett, III For For Management 1.1k Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on Lobbying Payments and Against Against Shareholder Political Contributions NORTHWESTERN CORPORATION Ticker: NWE Security ID: 668074305 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Adik For For Management 1.2 Elect Director Dorothy M. Bradley For For Management 1.3 Elect Director E. Linn Draper, Jr. For For Management 1.4 Elect Director Dana J. Dykhouse For For Management 1.5 Elect Director Jan R. Horsfall For For Management 1.6 Elect Director Julia L. Johnson For For Management 1.7 Elect Director Denton Louis Peoples For For Management 1.8 Elect Director Robert C. Rowe For For Management 2 Ratify Deloitte & Touche LLP Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Ferriola For For Management 1.2 Elect Director Harvey B. Gantt For For Management 1.3 Elect Director Gregory J. Hayes For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Bernard L. Kasriel For For Management 1.6 Elect Director Christopher J. Kearney For For Management 1.7 Elect Director Raymond J. Milchovich For For Management 1.8 Elect Director John H. Walker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Report on Political Contributions Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director William R. Klesse For For Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify KPMG LLP as Auditors For For Management 5 Claw-back of Payments under Against Against Shareholder Restatements 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets 8 Review and Assess Membership of Against Against Shareholder Lobbying Organizations ONE GAS, INC. Ticker: OGS Security ID: 68235P108 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Gibson For For Management 1.2 Elect Director Pattye L. Moore For For Management 1.3 Elect Director Douglas H. Yaeger For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: DEC 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Kathleen J. Hempel For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Stephen D. Newlin For For Management 1.6 Elect Director Craig P. Omtvedt For For Management 1.7 Elect Director Duncan J. Palmer For For Management 1.8 Elect Director John S. Shiely For For Management 1.9 Elect Director Richard G. Sim For For Management 1.10 Elect Director Charles L. Szews For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PENTAIR PLC Ticker: PNR Security ID: G7S00T104 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glynis A. Bryan For For Management 1b Elect Director Jerry W. Burris For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Jacques Esculier For For Management 1e Elect Director T. Michael Glenn For For Management 1f Elect Director David H. Y. Ho For For Management 1g Elect Director Randall J. Hogan For For Management 1h Elect Director David A. Jones For For Management 1i Elect Director Ronald L. Merriman For For Management 1j Elect Director William T. Monahan For For Management 1k Elect Director Billie Ida Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Authorize General Meetings Outside the For For Management Republic of Ireland 5 Determine Price Range for Reissuance For For Management of Treasury Shares PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Rona A. Fairhead For For Management 1.6 Elect Director Richard W. Fisher For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director William R. Johnson For For Management 1.9 Elect Director Indra K. Nooyi For For Management 1.10 Elect Director David C. Page For For Management 1.11 Elect Director Robert C. Pohlad For For Management 1.12 Elect Director Lloyd G. Trotter For For Management 1.13 Elect Director Daniel Vasella For For Management 1.14 Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish a Board Committee on Against Against Shareholder Sustainability 5 Pro-Rata Vesting of Equity Awards Against Against Shareholder 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Shantanu Narayen For For Management 1.7 Elect Director Suzanne Nora Johnson For For Management 1.8 Elect Director Ian C. Read For For Management 1.9 Elect Director Stephen W. Sanger For For Management 1.10 Elect Director James C. Smith For For Management 1.11 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Maryellen C. Herringer For For Management 1.5 Elect Director Richard C. Kelly For For Management 1.6 Elect Director Roger H. Kimmel For For Management 1.7 Elect Director Richard A. Meserve For For Management 1.8 Elect Director Forrest E. Miller For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Barbara L. Rambo For For Management 1.11 Elect Director Anne Shen Smith For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PIEDMONT OFFICE REALTY TRUST, INC. Ticker: PDM Security ID: 720190206 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Buchanan For For Management 1.2 Elect Director Wesley E. Cantrell For For Management 1.3 Elect Director William H. Keogler, Jr. For For Management 1.4 Elect Director Barbara B. Lang For For Management 1.5 Elect Director Frank C. McDowell For For Management 1.6 Elect Director Donald A. Miller For For Management 1.7 Elect Director Raymond G. Milnes, Jr. For For Management 1.8 Elect Director Jeffrey L. Swope For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 12, 2015 Meeting Type: Annual/Special Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher M. Burley For For Management 1.2 Elect Director Donald G. Chynoweth For For Management 1.3 Elect Director John W. Estey For For Management 1.4 Elect Director Gerald W. Grandey For For Management 1.5 Elect Director C. Steven Hoffman For For Management 1.6 Elect Director Alice D. Laberge For For Management 1.7 Elect Director Consuelo E. Madere For For Management 1.8 Elect Director Keith G. Martell For For Management 1.9 Elect Director Jeffrey J. McCaig For For Management 1.10 Elect Director Jochen E. Tilk For For Management 1.11 Elect Director Elena Viyella de Paliza For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Approve 2015 Performance Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach 5 Amend By-law For For Management 6 SP1: Conduct and Make Public An Against Against Shareholder Independent Human Rights Assessment QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Vicky B. Gregg For For Management 1.3 Elect Director Jeffrey M. Leiden For For Management 1.4 Elect Director Timothy L. Main For For Management 1.5 Elect Director Timothy M. Ring For For Management 1.6 Elect Director Daniel C. Stanzione For For Management 1.7 Elect Director Gail R. Wilensky For For Management 1.8 Elect Director John B. Ziegler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For Against Management 5 Provide Right to Act by Written Consent Against For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Atkinson For For Management 1b Elect Director James E. Cartwright For For Management 1c Elect Director Vernon E. Clark For For Management 1d Elect Director Stephen J. Hadley For For Management 1e Elect Director Thomas A. Kennedy For For Management 1f Elect Director Letitia A. Long For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Michael C. Ruettgers For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director William R. Spivey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ramon A. Rodriguez For For Management 1b Elect Director Tomago Collins For For Management 1c Elect Director James W. Crownover For For Management 1d Elect Director Ann E. Dunwoody For For Management 1e Elect Director William J. Flynn For For Management 1f Elect Director Manuel Kadre For For Management 1g Elect Director Michael Larson For For Management 1h Elect Director W. Lee Nutter For For Management 1i Elect Director Donald W. Slager For For Management 1j Elect Director John M. Trani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access None For Shareholder ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 05, 2015 Meeting Type: Annual Record Date: DEC 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony J. Carbone For For Management 1.2 Elect Director Robert K. Ortberg For For Management 1.3 Elect Director Cheryl L. Shavers For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: 780259206 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Ben van Beurden as Director For For Management 4 Re-elect Guy Elliott as Director For For Management 5 Re-elect Euleen Goh as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Charles Holliday as Director For For Management 8 Re-elect Gerard Kleisterlee as Director For For Management 9 Re-elect Sir Nigel Sheinwald as For For Management Director 10 Re-elect Linda Stuntz as Director For For Management 11 Re-elect Hans Wijers as Director For For Management 12 Re-elect Patricia Woertz as Director For For Management 13 Re-elect Gerrit Zalm as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Approve Scrip Dividend Scheme For For Management 20 Authorise EU Political Donations and For For Management Expenditure 21 Approve Strategic Resilience for 2035 For For Shareholder and Beyond RUSH ENTERPRISES, INC. Ticker: RUSHA Security ID: 781846308 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W.M. 'Rusty' Rush For For Management 1.2 Elect Director W. Marvin Rush For For Management 1.3 Elect Director Harold D. Marshall For For Management 1.4 Elect Director Thomas A. Akin For For Management 1.5 Elect Director James C. Underwood For For Management 1.6 Elect Director Raymond J. Chess For For Management 1.7 Elect Director William H. Cary For For Management 1.8 Elect Director Kennon H. Guglielmo For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share STANLEY BLACK & DECKER, INC. Ticker: SWK Security ID: 854502101 Meeting Date: APR 16, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Patrick D. Campbell For For Management 1.4 Elect Director Carlos M. Cardoso For For Management 1.5 Elect Director Robert B. Coutts For For Management 1.6 Elect Director Debra A. Crew For For Management 1.7 Elect Director Benjamin H. Griswold, IV For For Management 1.8 Elect Director Anthony Luiso For For Management 1.9 Elect Director John F. Lundgren For For Management 1.10 Elect Director Marianne M. Parrs For For Management 1.11 Elect Director Robert L. Ryan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 19, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Cassaday For For Management 1b Elect Director Judith B. Craven For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Larry C. Glasscock For For Management 1e Elect Director Jonathan Golden For For Management 1f Elect Director Joseph A. Hafner, Jr. For For Management 1g Elect Director Hans-Joachim Koerber For For Management 1h Elect Director Nancy S. Newcomb For For Management 1i Elect Director Richard G. Tilghman For For Management 1j Elect Director Jackie M. Ward For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 21, 2015 Meeting Type: Proxy Contest Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Clarence A. Davis For For Management 1.2 Elect Director George W. Off For For Management 1.3 Elect Director Mitchell H. Saranow For For Management 1.4 Elect Director Gary L. Sugarman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Director Philip T. Blazek For Did Not Vote Shareholder 1.2 Elect Director Walter M. Schenker For Did Not Vote Shareholder 2 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors 3 Advisory Vote to Ratify Named Abstain Did Not Vote Management Executive Officers' Compensation TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa R. Bacus For For Management 1b Elect Director Michael F. Koehler For For Management 1c Elect Director James M. Ringler For For Management 1d Elect Director John G. Schwarz For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Bradley For For Management 1.2 Elect Director Daniel W. Christman For For Management 1.3 Elect Director Edwin J. Gillis For For Management 1.4 Elect Director Timothy E. Guertin For For Management 1.5 Elect Director Mark E. Jagiela For For Management 1.6 Elect Director Mercedes Johnson For For Management 1.7 Elect Director Paul J. Tufano For For Management 1.8 Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Dan Propper as Director for a For For Management Three Year Term 1.2 Reelect Ory Slonim as Director for a For For Management Three Year Term 2.1 Reelect Joseph Nitzani as External For For Management Director and Approve Director's Remuneration 2.2 Elect Jean-Michel Halfon as External For For Management Director and Approve Director's Remuneration 3.1 Approve Annual Cash Bonus Objectives For For Management for CEO and President, for 2014 and Onwards 3.2 Approve Grant Annual Equity Awards to For For Management CEO and President, Starting 2015 4 Approve Purchase of D&O Liability For For Management Insurance Policie 5 Reappoint Kesselman & Kesselman as For For Management Auditors 6 Discuss Financial Statements and the None None Management Report of the Board for 2013
